COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
  STEVEN SCOTT APILADO,                                           No. 08-16-00358-CR
                                                 §
                 Appellant,                                            Appeal from
                                                 §
  v.                                                                41st District Court
                                                 §
  THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                 §
                 Appellee,                                        (TC # 20160D00464)
                                                 §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF JULY, 2018.



                                     SUSAN LARSEN, Senior Judge

Before Rodriguez, Palafox, JJ., and Larsen, J. (Senior Judge),
Larsen, J. (Senior Judge), sitting by assignment